DETAILED ACTION
Claims 1-3, 5-11, 13-18 and 20-24 are pending in the application and claims 1-3, 5-11, 13-18 and 20-24 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This applicants claim priority to provisional Application No. 62/505,485, filed 5/12/2017 and claims 1-3, 5-11, 13-18, 20-24 are granted a filing date 5/12/2017 of the instant application

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 3, 9, 11, 15, 16, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, 14-16, and 20-23 of application number 15/796365 and claims 1, 3, 9, 11, 16, 18, 21-24 of application number 15/796288

15/796288
15/796326
1. partitioning, by at least one processor of a database management system (DBMS). a database table into a plurality of partitions based on a partition criterion: 
creating, by at least one processor, a constraint data statistics object that uniquely represents and tracks a data statistic of a partition in the plurality of partitions wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table 
receiving, by the at least one processor, a query referencing the database table; 
determining, by the at least one processor, the data statistic being tracked by the constraint data statistics object reflects a current state of the partition 
deriving, by the at least one processor, a dynamic data integrity constraint for the partition from the data statistic being tracked by the constraint data statistics object in response to the determining, wherein the dynamic integrity constraint defines a condition for inclusion of data in the partition

processing, by the at least one processor, the query for the partition by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the partition


1. creating, by at least one processor of a database management system (DBMS), a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table

receiving, by the at least one processor, a query referencing the database table; 

determining, by the at least one processor, data statistic being tracked by the constraint data statistics object reflects the current state of the database table 

deriving, by the at least one processor, the dynamic data integrity constraint for the database table from the data statistic being tracked by the constraint data statistics object in response to the determining 

wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table 

processing, by the at least one processor, the query for the database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the database table

comparing the consistency metadata of the constraint data statistics object to the current data state of the partition.  

3. The method of claim 1, the determining further comprising: comparing consistency metadata of the constraint data statistics object to the current data state of the partition.
4. wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
24. wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
7. skipping a scan of the partition based on the predicate of the query being disjoint with the condition of the implied integrity constraint of the constraint data statistics object for the partition.
21. skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table.



15/796365
15/796326
1. receiving, by at least one processor of a database management system (DBMS), a query referencing a database table; 


determining, by the at least one processor, a constraint data statistics object that uniquely represents and tracks a data statistic of the database table, wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table

determining, by the at least one processor, the data statistic being tracked by the constraint data statistics object reflects the current data state of the database table based on consistency metadata of the constraint data statistics object; 


wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table 

processing, by the at least one processor, the query for the database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the database table

, wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table

receiving, by the at least one processor, a query referencing the database table; 

determining, by the at least one processor, data statistic being tracked by the constraint data statistics object reflects a current state of the database table 

deriving, by the at least one processor, the dynamic data integrity constraint for the database table from the data statistic being 

wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table 

processing, by the at least one processor, the query for the database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the database table
 
7. performing at least one of dynamic partition pruning, query optimization, semi-join reduction optimization, or query transformation 
2. wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
24 wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
21. skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table.
21. skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6-11, 14-18, 21-24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte US2003/0084025 in view of Chan et al. US6453314 in view of Oracle Database Peformance Tuning Guide, 10g Release 2 (10.2), March 2008, Chapter 14 "Managing Optimizer Statistics" https://web.archive.org/web/20111119194542/http://docs.oracle.com/cd/B19306_01/server.102/b14211.pdf hereinafter reference as Oracle in view of Finlay et al. US2017/0293649
Regarding claim 1, Zuzarte teaches: creating, by at least one processor of a database management system (DBMS), the data statistic of a database table (Zuzarte see paragraphs 0001 0025 0037 0038 0044 by CPU and memory in relational database management system, collect and store statistics for a column in a table)
determining, by the at least one processor, data statistic reflects the current state of the database table (Zuzarte see paragraphs 0020 0044 by CPU, collect statistics from virtual column which represents actual columns of a database where using virtual columns representing actual column reads on reflecting current state)
(Zuzarte see paragraphs 0020 0025 0044 by CPU, a statistical constraint is generated based on the collected statistics)
processing, by the at least one processor, the query for the database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the database table (Zuzarte see paragraphs 0025-0027 normalizing predicate from query and statistical constraint to be in the same format and check for matches between predicates and statistical constraints)
Zuzarte does not distinctly disclose: a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table
receiving, by the at least one processor, a query referencing the database table;
determining, the data statistic reflects the current state of the partition using consistency metadata stored in the constraint data statistics object, wherein the consistency metadata specifies a state of the data statistic for the database table
data statistic being tracked by the constraint data statistics object 
wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table
Chan teaches: receiving, by the at least one processor, a query referencing the database table; (Chan see col.1 lines 14-65 col. 12 lines 12-24 by processor, query to retrieve data from table in database)
wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table (Chan see col. 1 lines 65-67 col. 2 lines 1-3 " Constraints" define conditions that data must meet to be entered into a permanent table)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include using query predicates for querying data and having integrity constraints as taught by Chan for the predictable result of applying a method of using statistics to modify soft constraints to also apply to integrity constraints. 
Zuzarte as modified by Chan does not distinctly disclose: a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table
determining, the data statistic reflects the current state of the database table using consistency metadata stored in the constraint data statistics object, wherein the consistency metadata specifies a state of the data statistic for the database table
data statistic being tracked by the constraint data statistics object
However, Oracle teaches: a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein is configured to dynamically update 
determining, the data statistic reflects the current state of the database table using data stored in the constraint data statistics object
data statistic being tracked by the constraint data statistics object (Oracle see chapter 14 pages 1, 2, and 8, as data changes in database statistics are updated to accurately reflect the data and stored in data dictionary, in batch operations modifying tables, statistics are gathered as part of batch operation. Data dictionary reads on data statistics object, updating stats in response to changes and gathering stats as part of batch reads on dynamically updating stats as well reading on current state of table) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include a data dictionary updating statistics in response to changes as taught by Oracle for the predictable result of keeping statistics used to generate constraints updated so that the constraints are accurate and reflect a current state of the data.
Zuzarte as modified by Chan and Oracle does not distinctly disclose: determining, the data statistic reflects the current state of the database table using consistency metadata wherein the consistency metadata specifies a state of the data statistic for the database table
Finlay teaches: determining, the data statistic reflects the current state of the database table using consistency metadata wherein the consistency metadata specifies a state of the data statistic for the database table (Finlay see paragraph 0095-100 figure 4 maxrowid column identifies rows 40, 44, 44 in table for maintaining statistics. Specification paragraphs 0054-0056 defines maxrowid as consistency metadata reflecting state of partition, Maxrowid by definition reads on consistency metadata reflecting state of database table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include MAXROWID as taught by Finlay for the predictable result of more efficiently retrieving and organizing data.
Regarding claim 2, Zuzarte as modified teaches: updating the data statistic based on a change of the current data state of the database table. (Oracle see chapter 14 pages 1, 2, and 8, as data changes in database statistics are updated to accurately reflect the data and stored in data dictionary, in batch operations modifying tables, statistics are gathered as part of batch operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include a data dictionary updating statistics in response to changes as taught by Oracle for the predictable result of keeping statistics used to generate constraints updated so that the constraints are accurate and reflect a current state of the data.
Regarding claim 3, Zuzarte as modified teaches: comparing the consistency metadata to the current data state of the database table (Finlay see paragraph 0095-100 figure 4 maxrowid column identifies rows 40, 44, 44 in table for maintaining statistics. Specification paragraphs 0054-0056 defines maxrowid as consistency metadata reflecting state of partition, Maxrowid by definition reads on consistency metadata reflecting state of partition)
 a method of using statistical constraints as taught by Zuzarte to include MAXROWID as taught by Finlay for the predictable result of more efficiently retrieving and organizing data.
Data stored in the constraint data statistics object(Oracle see chapter 14 pages 1, 2, and 8, as data changes in database statistics are updated to accurately reflect the data and stored in data dictionary, in situations where partitions are modified, only statistics for the partition are gathered. Data dictionary reads on data statistics object, updating stats in response to changes reads on dynamically updating stats as well reading on current state of partition) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include a data dictionary updating statistics in response to changes as taught by Oracle for the predictable result of keeping statistics used to generate constraints updated so that the constraints are accurate and reflect a current state of the data.
Regarding claim 6, Zuzarte further teaches: defining the data statistic for a column or a set of columns of the database table (Zuzarte see paragraph 0020 statistics for virtual column reflecting actual columns of database table)
Regarding claim 7, Zuzarte further teaches: performing at least one of dynamic partition pruning, query optimization, semi-join reduction optimization, or query transformation (Zuzarte see paragraph 0010 query optimization)
Regarding claim 8, Zuzarte further teaches: determining the data statistic does not reflect the current data state of the database table; and 
(Oracle see chapter 14 pages 1, 2, and 8, as data changes in database statistics are updated to accurately reflect the data and stored in data dictionary, automatically gathering statistics in database which have missing or stale statistics. Data changes, missing and stale statistics reads on not reflecting current state of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include a data dictionary updating statistics in response to changes as taught by Oracle for the predictable result of keeping statistics used to generate constraints updated so that the constraints are accurate and reflect a current state of the data.
Regarding claim 21, Zuzarte further teaches: skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table (Zuzarte see paragraph 0027 0028 if there is not an exact match between candidate and statistical constraint, a selectivity boundary is chosen for example 0.05 and only five percent of rows of a given 10,000 rows would be selected)
Regarding claims 9-11, 14-18, 22, 23, note the rejection of claim(s) 1-3, 6, 7, 21. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Regarding claim 24, Zuzarte teaches: wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table (Finlay see paragraph 0096 figure 4 maxrowid column identifies rows 40, 44, 44 in table)
 a method of using statistical constraints as taught by Zuzarte to include MAXROWID as taught by Finlay for the predictable result of more efficiently retrieving and organizing data. 

Claim(s) 5, 13 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte US2003/0084025 in view of Chan et al. US6453314 in view of Oracle Database Peformance Tuning Guide, 10g Release 2 (10.2), March 2008, Chapter 14 "Managing Optimizer Statistics" https://web.archive.org/web/20111119194542/http://docs.oracle.com/cd/B19306_01/server.102/b14211.pdf hereinafter reference as Oracle in view of Kathuria et al. US2018/0004829 in view of Finlay et al. US2017/0293649
Regarding claim 5, Zuzarte does not distinctly disclose: determining a database snapshot associated with the query.
However, Kathuria teaches: determining a database snapshot associated with the query. (Kathuria see paragraphs 0086 0185 database query to generate snapshots)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include snapshots as taught by Kathuria for the predictable result of more efficiently retrieving and organizing data. 
	Regarding claim 13, see rejection of claim 5
	Regarding claim 20, see rejection of claim 5

Response to Arguments
	Applicant’s argument: Prior art of record does not teach using consistency metadata for data statistics
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Finlay reference teaches the use of Maxrowid. This by definition teaches the claimed aspect of consistency metadata as a maxrowid is itself metadata. This is further supported by the specification in paragraphs 0054-0056 where examples of consistency metadata is given in the form of maxrowid being used to reflect the current state of the partition. The finlay reference uses this for maintaining statistics of the table. 

The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153